Hotchkiss, J. (dissenting):
The complaint contains no specific demand for a deficiency judgment, but it concludes with a prayer for general relief, and *670under this, I take it, a deficiency judgment would, be proper. There is no finding, nor is it claimed that prior to the commencement of this action the plaintiff (appellant) procured' leave of court to bring the same.
The sole question presented is whether the pendency of the partition action was a bar to the plaintiff’s right to commence this action to foreclose its mortgages. I think it was. The answer of this appellant in the partition action amounted to a counterclaim, although it asked for the same relief as. was in its behalf prayed for in the complaint in that action. (Metropolitan Trust Co. v. Tonawanda, etc., R. R. Co., 43 Hun, 521; affd., 106 N. Y. 673.) There can be no doubt the appellant would have been bound by a judgment upon the issues raised by him in the partition action. (Barnard v. Onderdonk, 98 N. Y. 158; Jacobie v. Mickle, 144 id. 237.)
Jacobie v. Mickle (supra) was an action to foreclose a mortgage. The holder of a prior mortgage was made a party, and the complaint prayed that the amount of such prior mortgage he paid first out of the proceeds of sale. The prior mortgagee defaulted and a judgment was entered following the prayer of the complaint. It was held that the prior mortgagee was concluded by the judgment, which was a bar to a subsequent action to foreclose his mortgage. Having submitted to the jurisdiction of the court in the partition action, where the rights of all parties could be determined and protected, the appellant cannot, certainly without - leave of court, have a second action for the same relief while the first action is pending and undetermined. The -fact that the appellant may be subjected to inconvenience and delay in realizing the amount of its mortgage unless it is permitted to have its independent action for the foreclosure thereof, is not material, much less controlling. The argument ab inconvenienti may be resorted to in cases of doubtful construction or where the application of conflicting .rules of law is involved, but it should never be invoked where the law is clear. The rule which protects one from being vexed by several actions involving the same issues, between the same parties, in the same jurisdiction, at the same time, is founded upon sound considerations of policy and is not to be ignored. - Its application to the present case is plain. But. *671is not the danger of any serious inconvenience to the appellant, if it is remitted to the partition action, more fanciful than real ? As was said in Jacobie v. Mickle (supra, 240): “A prior mortgagee may be prejudiced by being made a party defendant in an action commenced by the junior mortgagee. Some person made a party defendant in such an action may defend against the junior mortgage, and thus there may be prolonged litigation, and the prior mortgagee may be delayed in the enforcement of his mortgage, or in other ways embarrassed; but his relief in all such cases must be by application to the court in which the action is pending, and it has ample power to mould its relief to the exigencies of the case so as to protect the prior incumbrancer from all unnecessary loss and damage.” The appellant was not a necessary party to the partition action, although the plaintiff therein had the right to make him a party. (Code Civ. Proc. § 1539.) If the appellant found that its interests were prejudiced by delays or otherwise in the partition action, it might have applied to the court for appropriate relief by compelling the parties to that action to expedite the same, or, in default thereof, to submit to a dismissal as to the appellant; or in view of the fact that the complaint admitted the lien of the mortgage and that no issue was raised by any party as to the lien or validity thereof, the appellant might, possibly, upon a proper showing, have secured the entry of an interlocutory decree of foreclosure and sale, the proceeds, after satisfying such decree, to be deposited in court to await the final decree in the partition action.
I have already shown that the answer of the appellant in the partition action constituted a counterclaim. Section 1628 of the Code of Civil Procedure provides that “ while an action-to foreclose a mortgage upon real property is pending, * . * * no -other action shall be commenced or maintained, to recover any part of the mortgage debt, without leave of the court in which the former action was brought.” Section 1630 provides that “where final judgment for the plaintiff has been rendered in an action to recover any part of the mortgage debt, an action shall not be commenced or maintained to foreclose the mortgage ” unless an execution has been issued upon the judgment and returned wholly or partly unsatisfied.
*672In Reichert v. Stilwell (172 N. Y. 83, 88) the court said: “As we read these sections, the command of the earlier is not to sue the hond, or the promise representing the mortgage debt, while an action to foreclose the mortgage is pending, without leave of the court; and of the later, not to commence an action to foreclose, after judgment rendered in an action at law on the bond or promise, without the return of an execution unsatisfied. The object of the statute is to shield the mortgagor from the expense and annoyance of two independent actions at the same time with reference to the same debt. * * * In other words, only one action is permitted at the same time, except as the statute provides, for it forbids a suit in equity to foreclose the mortgage until the remedy at law on the bond, if resorted to, has been exhausted, and - an action at law on the bond, while a suit in equity to foreclose the mortgage is pending, without leave of the court.”
It is apparent from the foregoing that, while the partition action was pending, the appellant could not have brought an action at law on the bonds secured by the mortgages without leave of the court. The right to a deficiency judgment in this action is the legal equivalent of such an action at law. So too, although it is not disclosed by this record that in the partition action the appellant sought any deficiency judgment against those who were liable on the bonds, nevertheless, had the partition action gone' to a sale and resulted in a deficiency the appellant’s right thereafter to bring any action on its bonds would have been subject to the discretion of the court on appellant’s application for leave to sue for such deficiency. (Darmstadt v. Manson, 144 App. Div. 249.)
If the foregoing views are correct the partition action was a bar to this action under the common-law rule, and also because the case comes directly within the spirit and purpose of section 1628 of the Code of Civil Procedure.
The judgment should be affirmed, with- costs.
McLaughlin, J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.